DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the reopening decision on 5/3/21.  Claims 1-7, 9-17, 19, and 20 are pending in the application.  Claims 8 and 18 were previously cancelled. Applicants' arguments have been carefully and respectfully considered.
Claim(s) 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 8,583,467), and further in view of Gruber et al. (US 2012/0245944).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 8,583,467), and further in view of Gruber et al. (US 2012/0245944).

With respect to claim 1, Morris teaches a computer-implemented method for responding to a query, the method comprising: 
identifying a plurality of analytical tools defined in a knowledge database that are to be used to produce a response (Morris, Col. 12 Li. 22-34, The management system 250 receives as inputs: i) definition of one or more workflows via input 252, which can include workflow constraints, ii) resource information via input 254, which describes resources available for allocation to the workflows, and iii) a worklist handler 256, which provides data about various executed tasks to the management system 250 and are usable by the management system 250 to construct probable sequences for executing future or in-flight workflows. The management system 250 can also include one or more outputs 258 for providing to a user at least one scenario to schedule the workflows, along with information about the scenario, such as an estimated probability of completion associated with the scheduled scenario) wherein the plurality of analytical tools includes at least one physical tool (Morris, Col. 4 Li. 41-47, resources can be physical resources such as computer resources, infrastructure resources, etc.);
constructing a workflow sequence having steps of execution (Morris, Col. 6 Li. 21-27, After receiving resource information and constraints for one or more workflows, the management system 250 determines one or more possible sequences of tasks for executing the workflow(s) (step 104) and a probability of sequence execution for each of the possible sequences (step 106). In general, execution of a workflow can be divided into a series of interdependent steps, herein referred to as tasks), wherein each step of execution has a corresponding state (Morris, Col. 11 Li. 47-54, Using the workflow of FIG. 2 as an example, after the execution of task Tl, there is a 75% probability that taskT2 is executed and a 25% probability that task T3 is executed. If, however, task T2 is executed, then the management system 250 can recalculate the probabilities to reflect the fact that the probability of execution of task T3 becomes 0%, which narrows the pool of probable sequences for executing the remaining workflow.); 
executing each analytical tool within the workflow sequence according to the steps of execution in the workflow sequence to create a plurality of outputs (Morris, Col. 11 Li. 22-26, FIG. 5 shows an exemplary flowchart 200 depicting a general process for scheduling at least one in-flight workflow. The elements of the flowchart 200 are described using the exemplary management system 250 of FIG. 6. The process includes detecting the execution of a task in a workflow ( step 202));
updating the states of the workflow sequence after execution of each step based on the outputs (Morris, Col. 11 Li. 65 – Col. 12 Li. 1, data associated with the actual execution of a task is used to update statistical information about the probable duration, probable resource demand, and probability of execution of the task.) ;
modifying the workflow sequence, during execution, based on the states such that a next step in the workflow sequence is not executed based on the states (Morris, Col. 12 Li. 8-14, In some embodiments, the process 200 is implemented each time after a task of an in-flight workflow is executed. This dynamic process allows a user to monitor the progress of a workflow during execution and determine, for example, whether the workflow is on track to achieve its business goals. It also gives the user an opportunity to adjust resources and/or constraints in flight);
determining a confidence score for the workflow sequence based on a strength of relationships between steps of the workflow sequence (Morris, Col. 6 Li. 22-24, the management system 250 determines one or more possible sequences of tasks for executing the workflow(s) (step 104) & Col. 10 Li. 55-59, if the optimization scheme uses a probability-of-completion threshold as an optimization constraint, a scenario generated from the optimization scheme (from step 108) is adapted to have a probability of completion same or higher than the threshold.);
receiving feedback on the response based on the confidence score (Morris, Col. 10 Li. 36-39, If a user chooses not to implement a scenario, then the user determines (step 174) whether to delete the scenario (step 176) or save the scenario for comparison and/or implementation at a later time & Col. 12 Li. 8-14, In some embodiments, the process 200 is implemented each time after a task of an in-flight workflow is executed. This dynamic process allows a user to monitor the progress of a workflow during execution and determine, for example, whether the workflow is on track to achieve its business goals. It also gives the user an opportunity to adjust resources and/or constraints in flight);
automatically updating the knowledge base with the query, the response (Morris, Col. 10 Li. 36-39, save the scenario for comparison and/or implementation at a later time), the confidence score, metadata of the workflow sequence (Morris, Col. 11 Li. 65 – Col. 12 Li. 1, data associated with the actual execution of a task is used to update statistical information about the probable duration, probable resource demand, and probability of execution of the task.) and the received feedback (Morris, Col. 10 Li. 36-39, save the scenario for comparison and/or implementation at a later time  
providing the response based on the outputs  (Morris, Col. 12 Li. 30-34, The management system 250 can also include one or more outputs 258 for providing to a user at least one scenario to schedule the workflows, along with information about the scenario, such as an estimated probability of completion associated with the scheduled scenario.).
Morris doesn't expressly discuss receiving an open query; identifying a plurality of analytical tools defined in a knowledge database that are to be used to produce a response, wherein each analytical tool is defined by a conceptual model comprising a type of capability the tool exposes, a type of information or object the tool consumes, a type of output the tool produces, constraints, and resources requirements; constructing a workflow sequence having steps of execution based on a dependency graph of the identified analytical tools; executing each analytical tool within the workflow sequence to create a plurality of outputs; and providing the response based on the outputs.
Gruber teaches receiving an open query (Gruber, Fig. 33 Steps 100 & 290 & pa 0462, user intent 290 received requesting an available restaurant); 
identifying a plurality of analytical tools defined in a knowledge database that are to be used to produce a response (Gruber, Fig. 32 step 312 and 320 & pa 0464-0465, determine the task to perform and its parameters for the request, based on information from domain models, task flow models, and dialog flow models & pa 0506, determine which services may meet the user’s request & Fig. 8 & pa 0223, active ontology may include or make reference to service models), wherein each analytical tool is defined by a conceptual model comprising a type of capability the tool exposes (Gruber, pa 0569-0574, service capability models component provides capabilities of services to perform certain classes of computation, which classes of transactions are provided by various services), a type of information or object the tool consumes (Gruber, pa 0543-545, task requirements are matched to the capabilities and properties of services where the service provider includes declarative, qualitative metadata detailing classes of parameters supported, policy functions for parameters & pa 0569-0574, service capability models component provides parameters that may be used in database queries, etc.), a type of output the tool produces (Gruber, pa 0533-0541, task requirements are matched to the capabilities and properties of services where the service provider includes declarative, qualitative metadata detailing data fields returned with results), constraints (Gruber, pa 0543-0556, task requirements are matched to the capabilities and properties of services where the service provider includes declarative, qualitative metadata detailing classes of parameters supported such that an optimal set of services are selected considering their reliability and user preferences), and resources requirements (Gruber, pa 0539-0552, determining services to invoke based on user request and task requirements); 
constructing a workflow sequence having steps of execution based on a dependency graph of the identified analytical tools (Gruber, Fig. 8 & pa 0218-0223, active ontologies make reference to domain models, task flow models, dialog flow models and service models for services needed for requests, pa 525, determining which services to invoke based on the task & Fig. 33 step 400 & pa 0669, service orchestration procedure 400, Fig. 37 & pa 0570-0573, service orchestration procedure 
executing each analytical tool within the workflow sequence to create a plurality of outputs (Gruber, Fig. 33 step 400 & pa 0541, determine optimal set of service providers to invoke & pa 0669, services orchestration procedure invokes a set of services to find a restaurant & Fig. 37, invoke services 450); and
providing the response based on the outputs (Gruber, Fig. 33 step 700 & pa 0670-0671, output processor sends results of the restaurants to mobile device).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Morris with the teachings of Gruber because it facilitates user interaction while helping a user effectively engage with resources (Gruber, pa 0008).

With respect to claim 2, Morris in view of Gruber teaches the method of claim 1, further comprising identifying at least one of a topic, an entity, a relationship and an unknown parameter within the query (Gruber, pa 0172-0175);

With respect to claim 3, Morris in view of Gruber teaches the method of claim 2, wherein the at least one of a topic, an entity, a relationship and an unknown parameter within the query is identified using natural language processing (Gruber, pa 0173-0175).

claim 4, Morris in view of Gruber teaches the method of claim 1, wherein the analytical tools comprise at least one of digital tools and physical tools (Morris, Col. 4 Li. 44-47 & Gruber, pa 0219-0226, active ontologies use domain models, task flow models, dialog flow models, service models, domain entity databases, vocabulary databases, etc. for providing integration).

With respect to claim 5, Morris in view of Gruber teaches the method of claim 4, wherein the analytical tools are annotated with appropriate semantics to allow a cognitive engine to reason about capabilities and use of the analytical tools (Gruber, pa 0533).

With respect to claim 6, Morris in view of Gruber teaches the method of claim 1, further comprising using both dynamic and static relationships to determine a next step of the workflow sequence (Morris, Col. 12 Li. 8-14 & Gruber, pa 0214-0216 & pa 0504-0505).

With respect to claim 7, Morris in view of Gruber teaches the method of claim 6 wherein using the dynamic relationships comprises: updating a current stage of execution of the workflow sequence by the outputs; and assessing each output to verify whether the workflow sequence needs to be modified based on new evidence (Morris, Col. 12 Li. 8-14 & Gruber, pa 0556).

claim 9, Morris in view of Gruber teaches the method of claim 1, wherein an output of at least one analytical tool is used as an input to another analytical tool (Gruber, pa 0221-0222 & 0483-0486).

With respect to claim 10, Morris in view of Gruber teaches the method of claim 1, further comprising displaying the response (Gruber, pa 0483-0484).

With respect to claims 11-17 and 19, the limitations are essentially the same as claims 1-7 and 9, and are thus rejected for the same reasons.

With respect to claim 20, the limitations are essentially the same as claim 1, and are thus rejected for the same reasons.

Response to Arguments	
Rejections under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Morris et al. (US 8,583,467).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169